Citation Nr: 1141084	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-30 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a neck disability has been received.

2.  Entitlement to an increased rating for a lumbar spine disability, rated as 40 percent disabling as of January 26, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2011, the Veteran testified during a video-conference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is also of record.

The Board notes that, in the November 2009 Statement of the Case, the RO addressed the claim for service connection for a neck disability on the merits.  Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The issue of service connection for a neck disability, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a May 1994 rating decision, the RO denied service connection for a neck disability, although notified of the denial in a June 1994 letter, the Veteran did not initiate an appeal.

2.  Evidence associated with the claims file since the May 1994 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a neck disability.

3.  At the June 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a increased rating for his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision in which the RO denied service connection for a neck disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  As evidence pertinent to the claim for service connection for a neck disability, received since the RO's May 1994 denial, is new and material, the criteria for reopening the claim for service connection for a neck disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for withdrawal of the substantive appeal of the issue of entitlement to an increased rating for a lumbar spine disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist:  New & Material Evidence for Neck Disability

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  

II.  Analysis:  New & Material Evidence for Neck Disability

The Veteran asserts that he has a current neck disability that is in some way attributable to service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability medically shown to be proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).  For valid secondary service connection claims, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512   (1998). 

The RO denied the Veteran's claim for service connection for a neck disability in May 1994.  The evidence of record at the time consisted of the Veteran's service treatment records and the report of an August 1993 VA examination.  The service treatment records showed treatment on several occasions for back pain.  The Veteran was diagnosed as having mid back pain of unknown etiology.  In an April 1989 treatment record, the Veteran reported pain on the right side of his neck.  The impression was a cyst.  On VA examination in August 1993, the Veteran had full range of motion of the cervical spine and there was no evidence of tenderness or postural abnormalities.  The examiner's impression was history of neck injury, occasionally symptomatic.  The basis for the RO's denial of service connection was that the evidence did not show loss of motion or other objective evidence to warrant the granting of service connection.

Although notified of the RO's May 1994 denial in a June 1994 letter, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  The RO's May 1994 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

VA may, however, reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in October 2007.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's May 1994 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since May 1994 includes private treatment record reflecting treatment for the neck/cervical spine and an October 2007 letter from M. M., a private chiropractor.  The Veteran's treatment records reveal complaints of neck/upper back pain and a diagnosis of degenerative disc disease of the cervical spine.  In his October 2007 letter, the Veteran's chiropractor indicated that the Veteran's service-connected lumbar spine disability and his neck disability are likely related.  Subsequently, the RO obtained a VA opinion.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a neck disability.  At the time of the May 1994 rating decision, there was evidence that the Veteran received treatment for back and neck pain during service, however, there was no competent evidence that the Veteran had a current neck disability related to service.  After review of the subsequently received evidence, to include the medical opinion evidence, the Board finds that new and material evidence has been received sufficient to reopen the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a neck disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Increased Rating for Lumbar Spine Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105.  A substantive appeal may be withdrawn in record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a Veteran or his authorized representative.  38 C.F.R. § 20.204(a).

The Veteran timely appealed the issue of the rating assigned to his service-connected lumbar spine disability.  At the June 2011 Board hearing, the Veteran withdrew the appeal as to this claim and the request has been reduced to writing in the hearing transcript.  See 38 C.F.R. § 20.204(b)(1).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  38 C.F.R. §§ 20.202, 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue.


ORDER

As new and material evidence to reopen the claim for service connection for a neck disability has been received, to this limited extent, the appeal is granted.

The claim of entitlement to an increased rating for a lumbar spine disability, rated as 40 percent disabling as of January 26, 2009, is dismissed.



REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for a neck disability, on the merits, is warranted.

Private treatment records reveal that the Veteran has been diagnosed as having degenerative disc disease of the cervical spine.  In various statements and during the June 2011 hearing, the Veteran asserts that he sustained injuries to his back and neck during service and that he has continued to experience back and neck pain since service.  As noted, the Veteran's service treatment records reflect complaints of back and neck pain on several occasions.  The Veteran also contends that his neck disability is due to his service-connected lumbar spine disability.  The Veteran is currently service-connected for a lumbar spine disability, rated as 40 percent disabling.  While a September 2008 VA opinion is of record, the examiner did not offer an adequate rationale for his conclusions and he failed to provide an opinion specifically addressing secondary service connection.

As noted above, the Veteran's private chiropractor, M. M. indicated that the Veteran's neck disability and lumbar spine disability are likely related.  While this evidence has provided a basis for reopening the previously denied claim, the evidence does not provide a sufficient basis for granting the claim for service connection for a neck disability, on the merits.  The private chiropractor did not provide an opinion explicitly linking the Veteran's current neck disability to service, to include service-connected lumbar spine disability.  

Under these circumstances, the Board finds that further medical opinion-based on examination of the Veteran, full consideration of the Veteran's documented history and assertions, and supported by clearly-stated rationale-is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate examiner, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b) 

Prior to arranging for the Veteran to undergo further VA examination, the RO should obtain and associate with the claims file any outstanding records pertinent to the claim for service connection.  The record reflects that the Veteran has been receiving treatment from the Dallas, Texas and the Oklahoma City, Oklahoma VA Medical Centers (VAMC).  The claims file contains VA medical records from the Dallas VAMC dated from December 1997 through May 2008 and from the Oklahoma City VAMC dated from December 1997 through July 2009.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all outstanding pertinent records of evaluation and/or treatment from the Dallas VAMC (dated since May 9, 2008) and from the Oklahoma City VAMC (dated since July 16, 2009).  All records and/or responses received should be associated with the claims file.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO should arrange for the Veteran to undergo VA examination, by an appropriate examiner, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current neck disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (1) had its onset in or is otherwise  medically related to service, or (2) was caused or is aggravated (i.e., worsened beyond the natural progression of the disorder) by service-connected lumbar spine disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.  

In rendering the requested opinions, the examiner should specifically consider the service and post-service treatment records.  Additionally, the examiner should assume that the Veteran's contentions regarding in-service injury to his neck and back are accurate.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim for service connection in light of pertinent evidence and legal authority.

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


